PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/960,175
Filing Date: 23 Apr 2018
Appellant(s): Infineon Technologies Austria AG



__________________
Rose Alyssa Keagy
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 2, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 2, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-5, 7 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bahl et al. (U.S. Patent Application Publication 2014/0374766, hereafter Bahl) in view of Diorio et al. (U.S. Patent Application Publication 2006/0145744, hereafter Diorio).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bahl in view of Diorio and further in view of Prechtl et al. (U.S. Patent Application Publication 2017/0103978, hereafter Prechtl).

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bahl in view of Diorio and further in view of Honea et al. (U.S. Patent 7,875,907, hereafter Honea).

(2) Response to Argument
	On pages 6 and 7 of the Appeal, Appellant asserts that the reasoning given by the Examiner for replacing Bahl’s pull-up/pull-down shunt resistors 126, 128 with the trimmable resistor in Figure 18A of Diorio lacks rational underpinning. Examiner respectfully disagrees. Bahl teaches that the pull-up/pull-down shunt resistors 126 and 128 are selectable ([0022], “Resistance values of the first pull-up/pull-down shunt 126 and the second pull-up/pull-down shunt 128 may be selected to maintain current through the shunts 126 and 128 below desired levels”), and Diorio teaches using an adjustable transistor rather than selectable resistors to save circuit area ([0092]). Using a single MOSFET as shown in Figure 18A of Diorio ([0089] “The MOSFET structure is biased in the triode region of the device’s characteristic curves and presents a variable resistance”) rather than selecting between multiple resistors to provide each selectable resistance of Bahl would save circuit area, and Diorio teaches that adjustable transistors are much smaller than trimmable (selectable) resistors ([0092]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the floating gate transistor taught by Diorio in the circuit of Bahl to save circuit area ([0092] of Diorio).
	Appellant further asserts that there is no evidence that the trimmable resistor shown in Figure 18A is more area efficient than Bahl’s resistors 126 and 128. Examiner respectfully disagrees for the reasons stated above.
	On pages 7 and 8 of the Appeal, Appellant further asserts that Figure 9 of Bahl shows shunt resistor 995 formed over a shunt isolation layer 903 and therefore does not occupy valuable semiconductor area within substrate 902. Examiner respectfully disagrees. Figure 9 of Bahl shows a single resistor 995 with a resistance, however, [0022] of Bahl states that “Resistance values of the first pull-up/pull-down shunt 126 and the second pull-up/pull-down shunt 128 may be selected to maintain current through the shunts 126 and 128 below desired levels.”
On page 8 of the Appeal, Appellant asserts that the requirements of the different circuit applications are rarely compatible so that a combination of Bahl and Diorio would not have easily been considered by one of ordinary skill in the art. Examiner respectfully disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Bahl teaches first and second pull-up/pull-down shunts 126 and 128 ([0022], “Resistance values of the first pull-up/pull-down shunt 126 and the second pull-up/pull-down shunt 128 may be selected to maintain current through the shunts 126 and 128 below desired levels”) are resistors ([0019]) for discharging the substrate ([0022]). Bahl does not specifically teach that the shunt (discharge) circuit comprises a plurality of individual transistors. Diorio teaches that a variable resistor ([0089]) can be formed by using an individual transistor (Figure 18A) with a floating gate. It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to use the floating gate transistor taught by Diorio in the circuit of Bahl to save circuit area ([0092]). Furthermore, Diorio teaches the use in higher voltage devices ([0097]).
Appellant further asserts that there is no mention in Diorio of using the trimmable resistor shown in cited Figure 18A as a pull-up or pull-down shunt resistor in a power conversion circuit. In response to Appellant’s argument that Diorio does not mention “shunt” resistors, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to use the floating gate transistor taught by Diorio in the circuit of Bahl to save circuit area ([0092]).
On page 9 of the Appeal, Appellant asserts that implementing a floating gate transistor as a trimmable resistor as taught by Diorio does not seemingly lend itself to monolithic integration with the GaN FETs of Bahl because the gate modules are too leaky to keep a fixed gate charge over a longer period of time. Examiner respectfully disagrees. Diorio teaches that floating-gate MOSFETs have near-zero charge leakage ([0093]).
Appellant further asserts that a combination would not be integrated because of the high voltages of Bahl and the low voltages of Diorio. Examiner respectfully disagrees. Diorio teaches the use in higher voltage devices ([0097], “the invention is not so limited and can be implemented in…higher voltage devices”).
On pages 9 and 10 of the Appeal, Appellant further asserts that one of ordinary skill in the art would have been more likely to use Figures 2 and 3 of Bahl rather than considering a combination with Diorio from a different technical field, however, clamping diodes are not suitable for discharging the substrate. Examiner notes that in Final Rejection for claim 1, Figure 1 of Bahl was cited. Bahl teaches a discharge circuit (126, 128) that discharges the substrate ([0022]).
On page 10 of the Appeal, Appellant further asserts that the p-channel floating-gate MOSFET structures shown in Figures 3A-3E of Diorio share no structural resemblance to the pull-up/pull-down shunts described in paragraph [0060] of Bahl. Examiner notes that Figure 18A of Diorio was cited in the Final Rejection. Furthermore, in response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to use the floating gate transistor taught by Diorio in the circuit of Bahl to save circuit area ([0092]).
Appellant further asserts that the GaN device structure of Bahl is different from the Si-based device of Diorio. Examiner respectfully disagrees. Bahl teaches at least one pull-up/pull-down shunt and GaN FET on a single Si substrate 902 ([0060]). Diorio teaches a p-channel floating-gate MOSFET device ([0089]).
On pages 10-11 of the Appeal, Appellant asserts that the Office failed to explain how such non-trivial modifications could be made and why they are obvious in view of Appellant’s claimed invention. Examiner respectfully disagrees for the reasons stated above.
On page 11 of the Appeal, Appellant asserts that Bahl teaches a “shunt resistor 995” in Figure 9, and [0060] of Diorio teaches a floating gate p-channel MOSFET that is not integrated with any other circuitry, and therefore the prior art does not provide enough detail to enable one of ordinary skill in the art to make and use the claimed invention without undue experimentation. Examiner respectfully disagrees. First, Examiner cannot find the portion of paragraph [0060] of Diorio that states “a floating gate p-channel MOSFET that is not integrated with any other circuitry.” Furthermore, Figure 18A of Diorio was cited in the Final Rejection. Bahl teaches first and second pull-up/pull-down shunts 126 and 128 ([0022], “Resistance values of the first pull-up/pull-down shunt 126 and the second pull-up/pull-down shunt 128 may be selected to maintain current through the shunts 126 and 128 below desired levels”). Diorio teaches that a variable resistor ([0089]) can be formed by using an individual transistor (Figure 18A). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to use the floating gate transistor taught by Diorio in the circuit of Bahl to save circuit area ([0092]).
Appellant further asserts that forming the cited floating-gate p-channel MOSFET of Diorio instead of Bahl’s resistor 995 would require anneal steps that would alter 540, 542, 574, 576 and 510. Examiner notes that Bahl’s resistor 995 is shown in Figure 9, and 540, 541, 574, 576 and 510 are shown in Figure 5D. Appellant further cites [0036] of Bahl, which is drawn to Figure 4C. Examiner notes that the shunt resistor 995 is formed in the shunt isolation layer 903 which is exposed by the isolation etch ([0063]). 
On pages 12-13 of the Appeal, Appellant asserts that Diorio is not analogous art to the claimed invention and therefore cannot be combined in the manner stated in the Office Action to reject the pending claims. Examiner respectfully disagrees. In response to Appellant's argument that Diorio is nonanalogous art, it has been held that a prior art reference must either be in the field of Appellant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the Appellant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the field of endeavor is providing a selectable resistance. Bahl teaches first and second pull-up/pull-down shunts 126 and 128 ([0022], “Resistance values of the first pull-up/pull-down shunt 126 and the second pull-up/pull-down shunt 128 may be selected to maintain current through the shunts 126 and 128 below desired levels”). Diorio teaches that a variable resistor ([0089]) can be formed by using an individual transistor (Figure 18A), where the first and second gates (gate of Figure 18A) are each decoupled from gate drive circuitry (Figure 18A is a floating-gate transistor; [0089]). Furthermore, the Diorio reference is reasonably pertinent to the problem faced by the inventor because the control transistors Q3 and Q4 of Appellant’s invention do not require a significant active area ([0061] of Appellant’s specification). Diorio teaches that a variable resistor ([0089]) can be formed by using an individual transistor (Figure 18A) to save circuit area ([0092]). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to use the floating gate transistor taught by Diorio in the circuit of Bahl to save circuit area ([0092]).
On pages 14 and 15 of the Appeal, Appellant asserts that the floating gate of Diorio’s MOSFET is not controlled at least passively to discharge a semiconductor substrate, based on a state of a main bidirectional switch. Examiner respectfully disagrees. In response to Appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Bahl teaches a discharge circuit (126, 128; Figure 1). Bahl does not specifically teach that the discharge circuit comprises a plurality of individual transistors. Diorio teaches that a resistor can be formed by using an individual transistor (Figure 18A, one transistor for each resistor 126 and 128 of Bahl) comprising first and second gates each decoupled from gate drive circuitry (Figure 18A shows a floating gate transistor), where “at least passively” has been interpreted as not having an active gate signal into the gate of Figure 18A of Diorio. In response to Appellant’s argument that the references fail to show certain features of Appellant’s invention, it is noted that the features upon which Appellant relies (i.e., the details of “at least passively” controlling the first and second gates) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	On pages 15 and 16 of the Appeal, Appellant asserts that Bahl does not teach automatically discharging the semiconductor substrate to the first voltage terminal and/or the second voltage terminal responsive to the main bi-directional switch transitioning from the ON/OFF state or the OFF/ON state to the ON/ON state. Examiner respectfully disagrees. Bahl teaches during operation of the semiconductor device 100 (Figure 1; [0022]), the substrate node 122 is pulled automatically to the lower of the potential of 106 or 110 ([0022]). Therefore, for 114 and 118 being ON/OFF or OFF/ON and switched to ON/ON, 122 will be pulled to the lower of 106 and 110, where 106 and 110 are dependent on the states of 114 and 118. 
On page 16 of the Appeal, Appellant asserts that Bahl does not teach that the first and second gates of the plurality of individual transistors are floating. In response to Appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Figure 18 of Diorio shows a floating gate transistor as explained in the arguments above. 
On page 17 of the Appeal, Appellant asserts that the circuit of Figure 11 of Honea does not show individual transistors with a common source. Examiner respectfully disagrees. In response to Appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner notes that claims 21 and 22 do not specifically recite a common source. Bahl and Diorio teach the limitations of claim 1 for the reasons stated above. Honea teaches using a GaN high electron mobility transistor (column 10 lines 43-65). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the GaN high electron mobility transistor taught by Honea as the p-channel MOSFET taught by Diorio to provide a device with high breakdown voltage (column 10 lines 43-65).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/C.J.O/Examiner, Art Unit 2849                                                                                                                                                                                                        
Conferees:
/Menatoallah Youssef/SPE, Art Unit 2849                                                                                                                                                                                                        
Menatoallah Youssef
/HELAL A ALGAHAIM/RQAS, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.